Citation Nr: 0502756	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-18 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cervical spine 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969, and from March 1971 to September 1977.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for cervical spine 
arthritis.  The veteran's notice of disagreement (NOD) was 
received by VA in July 2002.  A statement of the case (SOC) 
was issued in May 2003.  A substantive appeal (VA Form 9) was 
received in June 2003.  He was scheduled for a Board hearing 
in Washington, DC in October 2004.  He failed to show.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for cervical 
spine arthritis has been developed and obtained.  

2.  The veteran was treated for cervical spine strain in 1974 
in service, but not again until many years after service.  

3.  There is no competent medical evidence indicating that 
the veteran's cervical spine arthritis is related to service.  


CONCLUSION OF LAW

Cervical spine arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in August 2002, March 2003, and 
December 2003, which asked him to submit certain information, 
and informed him of the elements needed to substantiate a 
claim.  In accordance with the requirements of the VCAA, the 
letters informed the veteran what evidence and information VA 
would be obtaining.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Thus, the veteran may be considered advised to submit any 
pertinent evidence in his possession.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a Board hearing in Washington, 
DC.  He failed to report.  The veteran is not considered 
prejudiced by any defect in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  There is 
nothing further that can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was requested and provided in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  


II.  Service Connection

The veteran claims that service connection is warranted for 
cervical spine arthritis, based upon service incurrence.  He 
maintains that he fell off a bicycle onto his neck in service 
and that he has continued to have neck problems since that 
time.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In addition, service connection for arthritis may be presumed 
if it is manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for cervical spine arthritis.  Service medical records show 
that the veteran was seen  in service in June 1974, 
complaining of a stiff neck after falling on his neck in a 
bicycle accident.  His neck was tender with full range of 
motion.  The x-ray findings were negative.  The impression 
was mild neck strain.  The veteran was seen on two other 
occasions a month later with neck complaints.  Strain 
continued to be diagnosed and the x-rays were within normal 
limits.  He was treated with heat, medication, and exercise.  
There were no further findings, treatment, or diagnoses 
related to the veteran's neck for the rest of his military 
career.  

After service, the veteran underwent a VA examination in 
August 1978.  He made no complaints related to his neck and 
the general medical examination found his neck to be within 
normal limits.  In December 1983, he was seen on an 
outpatient treatment basis for other complaints.  His neck 
was described at that time as supple.  

In January 2000, more than 20 years after service, the 
veteran was seen for neck complaints.  He was given Motrin 
and told that arthritis was the likely etiology.  In 
January 2001, he was seen by VA for radiating neck pain to 
the shoulder for three days.  He was seen on several other 
occasions for complaints of cervical spine complaints.  He 
was diagnosed with cervical spine arthritis and continued to 
be treated with Motrin.  

In May 2003, a medical opinion was provided in connection 
with this claim.  It was noted that the veteran was treated 
in 1974 for mild neck strain.  The examiner indicated that x-
rays performed in February 2001 revealed degenerative disc 
disease of the cervical spine.  The examiner indicated that 
after reviewing the veteran's medical file, he did not feel 
there was adequate documentation to establish a nexus between 
the injury in 1974 and the findings in 2001.  He stated 
"that it is less than as likely as not that the [veteran's] 
current diagnosis of degenerative joint disease of the 
cervical spine is related to the mild neck strain having 
occurred in the service."  

Given the absence of any relevant complaints for many years 
after service, together with the medical opinion that 
essentially found it unlikely the veteran's current 
disability was related to service, a basis upon which to 
establish service connection for cervical spine arthritis has 
not been presented.  [The veteran's contention regarding the 
cause of his disability is not probative, since as a 
layperson he is not competent to provide medical opinions 
that otherwise require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).]  Accordingly, the appeal 
is denied.  


ORDER

Service connection for cervical spine arthritis is denied.  


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


